Exhibit 10.04

 

EXHIBIT D

 

LOCK-UP/LEAK-OUT AGREEMENT

 

THIS LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into as of
the          day of December, 2004, between Two Moons Kachinas Corp., a Nevada
corporation (“Two Moons”), and the individuals that execute and deliver a
Counterpart Signature Page hereof, and sometimes collectively referred to herein
as the “Shareholders” and each, a “Shareholder.”      For all purposes of this
Agreement, “Shareholder” includes any “affiliate, controlling person of
Shareholder, agent, representative or other person with whom Shareholder is
acting in concert with.

 

WHEREAS, the Buyers (as defined herein), along with certain other persons, are
acquiring Common Stock of Two Moons from certain current stockholders of Two
Moons (respectively, the “Change in Control Transaction” and the “Buyers”); and

 

WHEREAS, the Buyers that are participating in the Change in Control Transaction
have identified a potential reorganization, merger or acquisition for Two Moons
that may or may not be completed or if completed, may or may not be beneficial
to Two Moons and its stockholders (the “Reorganization Transaction”); and

 

WHEREAS, in order to facilitate the consummation of the transactions
contemplated by the Change in Control Transaction and the Reorganization
Transaction and to protect the Company,  the Shareholders have agreed to enter
into this Agreement and to restrict the public sale, assignment, transfer,
conveyance, hypothecation or alienation of the Common Stock, all on the terms
set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Except as otherwise expressly provided herein, and except as each
Shareholder may be otherwise restricted from selling shares of Common Stock,
each Shareholder may only publicly sell Common Stock subject to the following
conditions commencing on the execution and delivery of this Agreement and for
the twelve (12) month period from the filing of a Form 8-K12g-3 (“successor
issuer” 8-K Current Report) the Closing of the Reorganization Transaction (the
“Lock-Up/Leak-Out Period”):

 

1.1                                 Each Shareholder shall be allowed to sell
1/12th of such Shareholder’s shares of Common Stock per month during the
Lock-Up/Leak-Out Period, on a non-cumulative basis, meaning that if no Common
Stock was sold during one month while Common Stock was qualified to be sold, 
such  shares of Common Stock could not be sold in the next successive month.

 

--------------------------------------------------------------------------------


 

1.2                                 Except as otherwise provided herein, all
Common Stock shall only be sold in “broker’s transactions” and each Shareholder
must comply with the “manner of sale” requirements as those terms are defined in
Rule 144 of the Securities and Exchange Commission during the Lock-Up/Leak-Out
Period.

 

1.3                                 An appropriate legend describing this
Agreement shall be imprinted on each stock certificate representing Common Stock
covered hereby, and the transfer records of Two Moons’ transfer agent shall
reflect such appropriate restrictions.

 

1.4                                 The Shareholders agree that they will not
engage in any short selling of the Common Stock during the Lock-Up/Leak-Out
Period.

 

1.5                                 During the Lock-Up/Leak/Out Period, Two
Moons shall maintain its “reporting” status with the Securities and Exchange
Commission; file all reports that are required to be filed by it during such
period; and use its “best efforts” to ensure that the Common Stock is
continually quoted for public trading on a nationally recognized medium of no
less significance than the OTC Electronic Bulletin Board of the National
Association of Securities Dealers, Inc. (the “NASD”), the NASDAQ Small Cap or a
recognized national stock exchange.

 

1.6                                 During the Lock-Up/Leak-Out Period, each
Shareholder will be required to submit a legal opinion to the Company with any
requested transfer hereunder to the effect that any monthly sale is being made
in compliance with this Agreement.

 

2.             The delivery of a duly executed copy of the Broker/Dealer
Agreement  by a selling Shareholder’s broker and a duly executed Seller’s Resale
Agreement by the selling Shareholder in the forms attached hereto shall be
satisfactory evidence for all purposes of this Agreement that such selling
Shareholder and its broker will comply with the “broker’s transactions” and
“manner of sale” requirements of this Agreement, and no further evidence thereof
will be required of any selling Shareholder; provided, however, Two Moons may
confirm such compliance with any Shareholder and any selling Shareholder’s
broker, to the extent that it deems reasonably required or necessary to assure
compliance with this Agreement.

 

3.             Notwithstanding anything to the contrary set forth herein, Two
Moons may, in its sole discretion and in good faith, at any time and from time
to time, waive any of the conditions or restrictions contained herein to
increase the liquidity of the Common Stock or if such waiver would otherwise be
in the best interests of the development of the trading market for the Common
Stock.  Unless otherwise agreed by the Shareholders, all such waivers shall be
pro rata, as to all of the Shareholders who

 

--------------------------------------------------------------------------------


 

executed a Lock-Up/Leak-Out Agreement in connection with the Change in Control
Transaction whose Common Stock can, at the time of any such waiver, be publicly
sold in accordance with the Securities Act of 1933, as amended (the “Securities
Act”), or Rule 144 promulgated thereunder by the Securities and Exchange
Commission or otherwise.

 

4.             Other than the contemplated Reorganization Transaction or any
merger with a subsidiary, in the event of:  (a) a completed tender offer to
purchase all or substantially all of Two Moons’ issued and outstanding
securities; or (b) a merger, consolidation or other reorganization of Two Moons
with or into an unaffiliated entity, then this Agreement shall terminate as of
the closing of such event and the Common Stock restricted pursuant hereto shall
be released from such restrictions.

 

5.             Except as otherwise provided in this Agreement or any other
agreements between the parties, the Shareholders shall be entitled to their
respective beneficial rights of ownership of the Common Stock, including the
right to vote the Common Stock for any and all purposes.

 

6.             The number of shares of Common Stock included in any monthly
allotment that can be sold by a Shareholder shall be appropriately adjusted
should Two Moons make a dividend or distribution, undergo a forward split or a
reverse split or otherwise reclassify its shares of Common Stock.

 

7.             This Agreement may be executed in any number of counterparts with
the same force and effect as if all parties had executed the same document.

 

8.             All notices, instructions or other communications required or
permitted to be given pursuant to this Agreement shall be given in writing and
delivered by certified mail, return receipt requested, overnight delivery or
hand-delivered to all parties to this Agreement, to Two Moons, at 9005 Cobble
Canyon Lane, Sandy, Utah 84093; or, subsequent to the Closing of the Change in
Control Transaction and the Reorganization Transaction, to One Innovation Drive,
Worcester, MA 01605; and to the Shareholders, at the addresses in their
Counterpart Signature Pages.  All notices shall be deemed to be given on the
same day if delivered by hand or on the following business day if sent by
overnight delivery or the second business day following the date of mailing.

 

9.             The resale restrictions on the Common Stock set forth in this
Agreement shall be in addition to all other restrictions on transfer imposed by
applicable United States and state securities laws, rules and regulations.

 

10.           Two Moons or each Shareholder who fails to fully adhere to the
terms and conditions of this Agreement shall be liable to every other party for
any damages suffered by any party by reason of any such breach of the terms and
conditions hereof.  Each Shareholder agrees that in the event of a breach of any
of the terms and conditions of this Agreement by any such Shareholder, that in
addition to all other remedies that may be available in law or in equity to the
non-defaulting parties, a

 

--------------------------------------------------------------------------------


 

preliminary and permanent injunction, without bond or surety, and an order of a
court requiring such defaulting Shareholder to cease and desist from violating
the terms and conditions of this Agreement and specifically requiring such
Shareholder to perform his/her/its obligations hereunder is fair and reasonable
by reason of the inability of the parties to this Agreement to presently
determine the type, extent or amount of damages that Two Moons or the
non-defaulting Shareholders may suffer as a result of any breach or continuation
thereof.

 

11.           This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof, and may not be amended except
by a written instrument executed by the parties hereto.

 

12.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah applicable to contracts entered into and to
be performed wholly within said State; and Two Moons and the Shareholders agree
that any action based upon this Agreement may be brought in the United States
and state courts of Utah only, and each submits himself/herself/itself to the
jurisdiction of such courts for all purposes hereunder.

 

13.           In the event of default hereunder, the non-defaulting parties
shall be entitled to recover reasonable attorney’s fees incurred in the
enforcement of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

 

 

TWO MOONS KACHINAS CORP.

 

 

 

 

Date:

 

.

By

 

 

 

 

 

Its

 

 

 

--------------------------------------------------------------------------------


 

LOCK-UP/LEAK-OUT AGREEMENT

COUNTERPART SIGNATURE PAGE

 

This Counterpart Signature Page for that certain Lock-Up/Leak-Out Agreement (the
“Agreement”) dated as of the         day of December, 2004, among Two Moons
Kachinas Corp., a Nevada corporation (“Two Moons”); and certain persons who are
“Shareholders” of Two Moons, by which the undersigned, through execution and
delivery of this Counterpart Signature Page, intends to be legally bound by the
terms of the Agreement, as a Shareholder, of the number of shares of Two Moons
set forth below or hereafter acquired during the Lock-Up/Leak-Out Period as
defined in the Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

(Entity Name, if Applicable)

 

 

 

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

(City and State)

 

 

 

 

 

 

 

 

 

 

 

(Number of Shares Owned or Underlying Other Securities)

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

--------------------------------------------------------------------------------


 

Broker/Dealer Agreement

 

Two Moons Kachinas Corp.

9005 Cobble Canyon Lane

Sandy, Utah 84093

 

Interwest Transfer Company

1981 East Murray-Holladay Blvd.

Salt Lake City, Utah 84117

 

Re:

 

Resale restriction of certain shares of common stock of Two Moons Kachinas
Corp., a Nevada corporation (“Two Moons” or the “Company”)

 

Dear Ladies and Gentlemen:

 

The undersigned broker hereby acknowledges receipt of stock certificates
representing                                   shares of common stock of the
Company that are owned by
                                                                                                   
(the “Customer”).

 

In consideration of transferring these securities free of any legend or other
notation respecting the resale of these securities so that the undersigned
broker can effect a sale of such shares (a “Company Approved Sale”), the
undersigned broker agrees:

 

(i)            That all sales of these securities or any other securities of Two
Moons on deposit in the accounts of the Customer will be made in “broker’s
transactions” only as that term is defined in Rule 144 of the Securities and
Exchange Commission until                                        , 200     (the
“Resale Restriction Period”);

 

(ii)           That there will be no legend removal or DTC’s of any securities
of the Customer prior to a Company Approved Sale during the “Resale Restrictions
Period”;

 

(iii)          That if any of the securities of the Company are ordered out by
the Customer for delivery prior to the expiration of the Resale Restriction
Period, that instructions will be given to the Company’s transfer agent to
re-issue the stock certificates for the Customer with the appropriate
restriction or restrictions as are outlined in the Letter Agreement of the
Customer, and to the effect that such securities can only be sold in “broker’s
transactions.”

 

--------------------------------------------------------------------------------


 

The undersigned broker further agrees that we will provide you with reasonable
documentation on your request to verify our compliance with this Letter
Agreement.

 

 

Very truly yours,

 

 

 

 

 

Broker/Dealer

 

 

 

 

 

Address

 

 

 

 

 

City, State, Zip

 

 

 

 

Date:

 

 

By

 

 

 

 

 

 

Its

 

 

--------------------------------------------------------------------------------


 

Seller’s Resale Agreement

 

Two Moons Kachinas Corp.

9005 Cobble Canyon Lane

Sandy, Utah 84093

 

Interwest Transfer Company

1981 East Murray-Holladay Blvd.

Salt Lake City, Utah 84117

 

Re:

 

Resale restriction of certain shares of common stock of Two Moons Kachinas
Corp., a Nevada corporation (“Two Moons” or the “Company”)

 

Dear Ladies and Gentlemen:

 

The undersigned agrees to effect all sales of shares of common stock of Stock
Certificate No.                       
representing                             shares of common stock of Two Moons in
accordance with the “manner of sale” requirements of Rule 144 as outlined in
Schedule 1 hereto until on or before                                 , 200    .

 

DATED this                      day of                                        ,
200    .

 

 

Very truly yours,

 

 

 

 

 

 

Date:

 

 

By

 

 

 

 

 

 

Its

 

 

 

 

 

 

Address

 

 

 

 

 

City, State, Zip

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SELLER’S REQUIREMENTS IN “BROKERS’ TRANSACTIONS”

RULE 144 “MANNER OF SALE” REQUIREMENTS

 

The securities shall be sold in “brokers’ transactions” within the meaning of
Section 4(4) of the Securities Act or in transactions directly with a “market
maker,” as that term is defined in Section 3(a)(38) of the Securities Exchange
Act of 1934, and the person selling the securities shall not (1) solicit or
arrange for the solicitation of orders to buy the securities in anticipation of
or in connection with such transaction, or (2) make any payment in connection
with the offer or sale of the securities to any person other than the broker who
executes the order to sell the securities.

 

--------------------------------------------------------------------------------